DETAILED ACTION
This office action is in response to the communication received on 03/01/2022 concerning application no. 16/163,285 filed on 10/17/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4 – 6, filed 03/01/2022, and in light of the examiner’s amendment authorized on 05/06/2022, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The 35 USC 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric A. Bomkamp on 05/06/2022.
The application has been amended as follows: 
Claim 1
On line 17, delete “that corresponds to a region of interest (ROI),” and insert -- that corresponds to a defect corrected and uncompressed region of interest (ROI),--

Allowable Subject Matter
Claim(s) 1 and 5 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
In combination with the other limitations as claimed, the prior art of record fails to disclose capturing of a fluorescent image of an observation target at a first pixel resolution; and capturing a RGB color filtered visible light image of the observation target and generating the visible light image as a color image according to a demosaicing process; a display having a second pixel resolution different from the first pixel resolution; and circuitry which receives selecting information, including information on at least one of zooming or panning performed by the visible light imaging device when capturing the visible light image of the observation target, about a partial area of the observation target that corresponds to a defect corrected and uncompressed region of interest (ROI), and using the selecting information to select a portion of the fluorescent image which is further superimposed on the visible light image and displaying the resulting image on the display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793